DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to recite parallel detection of a plurality of peptides common to two or more splicing variants of vascular endothelial growth factor, and argues that reference to McCullough et al., do not teach the amended limitations.  The Examiner notes that McCllough et al., is not cited for teaching parallel detection of splice variants, but instead is cited to show that the splice variants recited in the claims are known, and that one of ordinary skill in the art would have found it obvious to analyze the splice variants with the process taught by reference to Jamieson as cited below and in the previous Office Action.  Reference to Jamieson teaches a mass spectrometry assay for determining protein variants in a sample wherein peptides specific for each protein variant are detected simultaneously (parallel detection, paragraph 0028).  Reference to Jamieson also teaches VEGF-A as one of the proteins .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4-6, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamieson (WO 2009/061904) in view of McCullough et al., (Nucleic Acids Research, 2005, Vol 33 No. 11).
Regarding claims 1, 2, 4-6, and 14-18, Jamieson teaches a mass spectrometry assay for determining protein variants in a sample comprising adding at least one internal standard peptide corresponding to each target protein in the sample (paragraph 0028), subjecting the sample to protease digestion (paragraph 0028), detecting peptides specific for each protein variant using the internal standards (paragraphs 0010, 0028-0030), and determining the level of each of the target proteins by mass spectrometry (paragraphs 0010, 0028-0030) wherein VEGF-A is listed as one of the proteins subjected to the process.  Furthermore, the Examiner notes that by teaching at least one internal standard peptide corresponding to each target protein, reference to Jamieson meets the limitations of detecting two or more proteins in a sample, but do not explicitly teach detecting splicing variants produced by alternative splicing.
McCullough et al., teach high throughput alternative splicing quantification with MALDI mass spectrometry wherein VEGF splice variants 121, 145, 165,183, 189, and 206 are determined within a sample (VEGF variant analysis, page 6, figure 5). The Examiner notes that the splice variants of McCullough et al., correspond to the SEQ ID NO’s recited in claims 5, 6, and 15-17. McCullough et al., teach that VEGF plays a crucial role in angiogenesis, and is an important factor in tumorigenesis in major types of cancer (VEGF variant analysis, page 6).  McCullough et al., also teach that analysis of VEGF can be used to create alternative variant profiles for cancer markers (Abstract).

Regarding claims 19-21, Jamieson teaches measuring protein variants by LC-MS/MS (paragraph 0038) wherein the samples are subjected to mass spectrometry after protease digestion (paragraph 0028).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798